Title: To James Madison from Thomas Jefferson, 10 March 1817
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Mar. 10. 17.
Besey calling on me for some seed allows me just time to write a line, to await your arrival at home, requesting your attendance as a visitor of our proposed college on Tuesday the 8th. of April, being the day after our election. You will of course, I am in hopes come here the day or evening before, that we may have some previous consultation on the subject. I shall also request Genl. Cocke & mr. Watson to make this their head quarters, as I have done mr. Cabell. Colo. Monroe I suppose will not be in the neighborhood. Congratulating you on the riddance of your burthens, I salute you affectionately and respectfully.
Th: Jefferson
